Title: Estimate of Expenses on the Foreign Fund, 1790–1791, 18 March 1791
From: Jefferson, Thomas
To: 







Mar. 18. 1791.





Doll.



France.
Chargé des affaires. His Salary

4500




His Secretary during his absence in Holland. about 4. months.
About
 243




His expences on that Journey
About
 675







Dol.



Gazettes, postage & other Extras.
About
 350
  5768.


Spain.
Chargé des affaires. His Salary

4500




  Extras.

 350.
  4850.


Portugal.
Special agent from Aug. 11. 1790. to Feb. 21. 1791. @ Dol. 2250 per ann.

1187.5




  Extras.
About
 185.




Resident. His Outfit

4500.




  Salary from Feb. 21. to July 1.

1625.




  Extras.
About
 126.
  7623.5


Hague.
Agent. His salary

1300.




  Extras.
About
 100
 [1400.]


London.
Mr. Morris’s agency

1000.




Mr. Cutting’s disbursements

 233.33
  1233.33


Foreign ministers taking leave. Medals. to wit




    Luzerne
About
1062.5



    Van Berkel
About
 697.



    Du Moustier.
About
 555.5
  2315.


Consuls.
Reimbursements to them.
About

   100






23,289.83




Probable demands on the Marocco fund.



Dol.



Presents on recognition of the treaty
limited to
10,000



  Agent. A year’s salary
 2,000



    Sea expences going & coming
About
   600
12,600


